UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.2 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HENYA FOODCORP. (Exact Name of Small Business Issuer in its Charter) Delaware 74-3191757 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 26 Kendall St. New Haven, Connecticut 06512 (905) 709-4775 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Henry Ender, President HENYA FOOD CORP. 26 Kendall St. New Haven, Connecticut 06512 (905) 709-4775 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 ROUTE 9, SUITE 204 MANALAPAN, NEW JERSEY 07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act Registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class Of securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Proposed Maximum Aggregate Offering Price Amount of Registration fee per share Common Stock of par value, $.001 per share 10,150,350 $1.00 $10,150,350 $311.61 The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our common stock is not traded and any national exchange and in accordance with Rule 457, the offering price was determined by the price shares were sold to our shareholders in a recent offering. The price of $1.00 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. PROSPECTUS HENYA FOOD CORP. 10,150,350 SHARES COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 10,150,350 shares of our common stock can be sold by selling security holders at a fixed price of $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE TO RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . THERE CAN BE NO ASSURANCE THAT A MARKET MAKER WILL AGREE TO FILE THE NECESSARY DOCUMENTS WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, WHICH OPERATES THE OTC ELECTRONIC BULLETIN BOARD, NOR CAN THERE BE ANY ASSURANCE THAT SUCH AN APPLICATION FOR QUOTATION WILL BE APPROVED. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. The shareholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED:AUGUST 20, 2007 TABLE OF CONTENTS SUMMARY INFORMATION 1 RISK FACTORS 2 USE OF PROCEEDS 3 DETERMINATION OF OFFERING PRICE 4 DILUTION 4 SELLING SECURITY HOLDERS 4 PLAN OF DISTRIBUTION 6 LEGAL PROCEEDINGS 8 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 8 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 9 DESCRIPTION OF SECURITIES 9 INTEREST OF NAMED EXPERTS AND COUNSEL 10 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 11 ORGANIZATION WITHIN LAST FIVE YEARS 11 DESCRIPTION OF BUSINESS 11 MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 15 DESCRIPTION OF PROPERTY 17 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 17 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 17 EXECUTIVE COMPENSATION 18 FINANCIAL STATEMENTS F-1 SUMMARY INFORMATION Henya Food Corp.was incorporated in the State of Delaware on September 20, 2006. We were originally formed to engage in any lawful corporate undertaking, including, but not limited to, helping food distributors and food processors expand their sales growth. We specialize in Kosher, Natural & Organic foods. We are committed to helping principals and retailers improve their sales and return on investment. We intend to enter into broker agreements with food processors to represent their businesses in the food market; and with food distributors to procure new products for their exclusive distribution in specific markets.We also intend to expand our current operations through acquisitions of established food distributors in key markets and through the investment of resources in food processors that specialize in Kosher, Natural or Organic foods.Currently, we no viable operations and have not received revenues from operation and have received a going concern opinion from our auditors. We are not a blank-check company since we have a concise business plan and we have already commenced our plan of operations. We have over $200,000 in revenue since inception and had almost $100,000 in revenue for the three month period ended March 31, 2007.We have has entered into broker agreements with food processors to represent their businesses in the global food market, and with food distributors to procure new products for their exclusive distribution in specific markets.Our sole officer has continued to work for the procurement of new products and subsequently listing of these products in either the food service or retail sectors.Although we intend to undertake acquisitions, it intends to do to so to expand their business and not to undertake a reverse merger.We have confirmed that they do not intend to pursue any acquisition which involves a change in control. Risks relating to Our Business and Investing in Our Common Stock We are a developmental-stage company. We will require additional funds to implement our business plan. There is no assurance that we will be able to obtain additional funding through the sales of additional equity securities or that such funding, if available, will be obtained on terms favorable to or affordable by us. Our business is subject to number of risks that you should consider carefully before making a decision to invest in our securities. If we are not successful, you may lose all or part of your investment in our common stock. Please carefully review the risks related to our business and our common stock which are described in more detail in this prospectus. To date our revenue has been from commissions received from related companies controlled by our director, which as of our period ended January 31, 2007, totaled only $110,101. It will therefore be necessary for us to continue to operate on a reduced budget until such time as further funding becomes available. However, there can be no guarantee that we will ever generate any significant revenues or funding. Because we have no viable operations we are dependent upon significant shareholders to provide sufficient working capital to maintain the integrity of the corporate entity. Accordingly, our independent auditor has expressed substantial doubt about our ability to continue as a going concern. Summary of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $1.00 was determined by the price shares were sold to our shareholders in a private placement offering. The offering price of $1.00 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. Our sole officer and director currently holds 29.36% of the outstanding shares and is related to certain shareholders such that the combined ownership could afford him the ability to exercise substantial control over the direction of the Company. There is currently no public market for our securities and you may not be able to liquidate your investment since there is no assurance that a public market will develop for our common stock or that our common stock will ever be approved for trading on a recognized exchange.After this document is declared effective by the Securities and Exchange Commission, we intend to seek a market maker to apply for a quotation on the OTC BB in the United States. Our shares are not and have not been listed or quoted on any exchange or quotation system. We cannot assure you that a market maker will agree to file the necessary documents with the OTC BB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate its investment, which will result in the loss of your investment. Where You Can Find Us Our corporate offices are located at 26 Kendall Street, New Haven, Connecticut 06512. Our telephone number is (905) 709-4775. Summary Financial Data The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception through October 31, 2006 are derived from our audited financial statements. The statement of operations and balance sheet date through April 30, 2007 are derived from our unaudited financial statements. Year ended October 31, 2006 (audited) Six Months Ended April 30, 2007 (unaudited) Inception To April 30, 2007 (unaudited) STATEMENT OF OPERATIONS Revenues $ 28,313 $ 180,238 $ 208,551 Total Operating Expenses $ 40,072 $ 189,152 $ 229,225 Net Income (loss) $ (11,759 ) $ (7,248 ) $ (19,008 ) 1 As of October 31, 2006 (Audited) As of April 30, 2007 (Unaudited) BALANCE SHEET DATA Cash $ 394 280 Total Assets $ 150,742 250,343 Total Liabilities $ 112,501 219,001 Stockholders’ Equity (Deficiency) $ 38,241 31,342 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our” or “us” refer to us and not to the selling stockholders. Risks Relating to our Business We have a limited operating history that you can use to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company. We were incorporated in Delaware on September 20, 2006. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate.Our sole officer and director, Mr. Ender, has over thirty years experience in the food industry.Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. We are subject to all the substantial risks inherent in the commencement of a new business enterprise with new management. We can provide no assurance that we will be able to successfully generate revenues, operate profitably, or make any distributions to the holders of our securities. We have a limited business history for you to analyze or to aid you in making an informed judgment as to the merits of an investment in our securities. We have a history of operating losses and there can be no assurances we will be profitable in the future. We have a history of operating losses, expect to continue to incur losses, and may not be profitable in the near future. We had net losses of $23,411 since our inception. We intend to continue to fund operations through additional debt and equity financing arrangements that may not be sufficient to fund our capital expenditures, working capital, and other cash requirements during the next twelve months. The successful outcome of future financing activities cannot be determined at this time and there are no assurances that if achieved, we will have sufficient funds to execute our intended business plan or generate positive operational results. Our auditor has expressed substantial doubt as to our ability to continue as a going concern The financial statements as of and for the period ended October 31, 2006, have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The carrying amounts of assets and liabilities presented in the financial statements do not purport to represent the realizable or settlement values if we are unable to continue as a going concern. We have suffered start-up losses and have limited working capital liquidity at October 31, 2006. As a result of these factors, our independent certified public accountants expressed substantial doubt about our ability to continue as a going concern in their October 31, 2006 audit reports. We may require additional funds to achieve our current business strategy and our inability to obtain additional financing will inhibit our ability to expand our business operations. We may need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy. The financing we need may not be available when needed. Even if this financing is available, it may be on terms that we deem unacceptable or are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our inability to obtain financing will inhibit our ability to implement our development strategy, and as a result, could require us to diminish or suspend our development strategy. If we are unable to hire and retain key personnel, then we may not be able to implement our business plan. We believe that our growth and our future success will depend in large part upon our ability to continue to retain our Chief Executive Officer and to attract and retain other highly skilled senior management, finance and marketing personnel. The competition for qualified personnel is intense. We cannot assure you that we will be able to hire and retain qualified personnel. Failure to hire and retain such personnel could require us to diminish or suspend our development strategy. 2 The loss of Henry Ender, our sole officer and director, could adversely affect our ability to remain competitive. We believe that the success of our business strategy and our ability to operate profitably depends on the continued employment of our Henry Ender, our sole officer and director. If Mr.Ender becomes unable or unwilling to continue in his present positions, our business and financial results could be materially adversely affected. At the present time, Mr.Ender devotes approximately 40 hours per week to the business affairs of the company. The loss of his services may prevent us from implementing our business plan. In the event that we cannot implement our business plan, we may not ever generate revenue and may be forced to cease our operations. We do not expect to pay dividends for some time which could result in no return on your investment We have never declared or paid cash dividends on our Common Stock. We currently intend to retain our earnings, if any, to provide funds for the operation and expansion of our business and, therefore, do not anticipate declaring or paying cash dividends in the foreseeable future. Any payment of future dividends will be at the discretion of the Board of Directors and will depend upon, among other things, our earnings, financial condition, capital requirements, level of indebtedness, contractual restrictions with respect to the payment of dividends and other relevant factors of our operations. Risks Relating to this Offering There is currently no public market for our securities and you may not be able to liquidate your investment since there is no assurance that a public market will develop for our common stock or that our common stock will ever be approved for trading on a recognized exchange. There is no established public trading market for our securities. After this document is declared effective by the Securities and Exchange Commission, we intend to seek a market maker to apply for a quotation on the OTC BB in the United States. Our shares are not and have not been listed or quoted on any exchange or quotation system. We cannot assure you that a market maker will agree to file the necessary documents with the OTC BB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate its investment, which will result in the loss of your investment. Future sales by our stockholders may negatively affect our stock price and our ability to raise funds in new stock offerings. Sales of our common stock in the public market following this offering could lower the market price of our common stock. Sales may also make it more difficult for us to sell equity securities or equity-related securities in the future at a time and price that our management deems acceptable or at all. We have 50,150,350 shares of common stock issued and outstanding. Of the 50,150,350 shares of common stock issued as of August 20, 2007, 10,150,350 shares will be, freely tradable without restriction upon the effective date of this registration statement, unless held by our “affiliates”. The remaining 40,000,000 outstanding shares of common stock, which will be held by existing stockholders, including our sole officer and director, are “restricted securities” and may be resold in the public market only if registered or pursuant to an exemption from registration. Some of these shares may be resold under Rule 144. Our stock price may decrease due to future issuances of additional shares of common or preferred stock. Our Articles of Incorporation authorize the issuance of one hundred million (100,000,000) shares of common stock. As of August 20, 2007, we had 50,150,350 shares of common stock issued and outstanding. As such, our Board of Directors has the power, without shareholder approval, to issue up to 49,849,650 shares of common stock. The issuance of such shares will dilute the shares held by the current shareholders. In addition, our articles of incorporation also provide that we are authorized to issue up to 10,000,000 shares of preferred stock with a par value of $.001 per share. “Blank Check” means that the rights and preferences of the preferred shares have not been determined. As of August 20, 2007, there are no shares of preferred stock issued and outstanding. Our Board of Directors has the authority, without further action by the shareholders, to issue from time to time the preferred stock and with such relative rights, privileges, preferences and restrictions that the Board may determine. Any issuance of preferred stock will dilute the voting power or other rights of the holders of common stock. If preferred shares are issued, it may impact our decision to issue dividends since this may increase the number of dividends that we would be issuing. In addition, it is possible that the Board of Directors may determine that the preferred shares will have rights and preferences, including dividend rights, over the common stockholders. Penny stock regulations may make buying and selling our shares more difficult The Securities and Exchange Commission regulations generally define “Penny Stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. For transactions covered by these rules, the broker dealer must make a delivery, prior to the transaction, of a disclosure schedule prepared by the SEC relating to the penny stock market. The broker dealer also must disclose the commissions payable to both the broker dealer and registered representative, current quotations for the securities, and, if the broker dealer is the sole market maker, the broker dealer must disclose this fact and the broker dealer’s presumed control over the market. Finally, monthly statements must be sent out disclosing recent price information for the penny stock held in the customer’s account and information on a limited market in penny stocks. Consequently, the “Penny Stock” rules may restrict the ability of broker dealers to sell our securities and may affect the ability of stockholders to sell our securities in the secondary market. USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. 3 DETERMINATION OF OFFERING PRICE Our shares are not listed or quoted on any exchange or quotation system.The offering price was determined by the price shares were sold to our shareholders in a private placement memorandum pursuant to Regulation D Rule 506 of the Securities Act of 1933 which was completed in December 2006. The offering price of the shares of our common stock has been determined pursuant to said private placement memorandum and will not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. Although our common stock is not listed on the Over the Counter Bulletin Board (“OTCBB”), we attempt to locate a market maker and to file to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. Although there are no requirements for listing on the OTCBB, there is no assurances that our common stock will be approved to trade on the OTCBB. We have had discussions with one market maker regarding the filing of our application for trading on the OTCBB. However, there is no assurance that our common stock, even if it becomes listed on the OTCBB, will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity of the market for the common stock, investor perception of us and general economic and market conditions. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. SELLING SECURITY HOLDERS The shares being offered for resale by the selling stockholders consist of 10,150,350 shares of our common stock issued to 71 shareholders. The 10,150,350 shares being offered include a total of 10,000,000 shares of our common stock issued to a total of 8 shareholders for services rendered at inception and it also includes 150,350 shares of our common stock issued to 63 investors pursuant to our private placement completed in December 2006. The following table sets forth the name of the selling stockholders, the number of shares of common stock beneficially owned by each of the selling stockholders as of August 20, 2007 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this registration statement. All information with respect to share ownership has been furnished by the selling stockholders. 4 Name of Selling Security Holder Shares of Stock owned prior to offering Shares of Common stock to be sold Shares of common stock owned after Offering Percent of common owned after offering (1) Abenstein, Len 500 500 0 0.00% Belmont Consulting, Inc. (2) 2,250,000 1,200,000 1,050,000 2.94% Berl, Bessin 1,800 1,800 0 0.00% Blitzblau, Ilana 100 100 0 0.00% Blitzblau, Oren 100 100 0 0.00% Brussolo, Fabio 3,000 3,000 0 0.00% Canadian Endernational Limited (3) 14,666,667 750,000 13,916,667 27.75% Canadian Triloon Corp. (4) 5,000 5,000 0 0.00% Cannata, Roberto 2,600 2,600 0 0.00% Ciarallo, Catherine 100 100 0 0.00% Ciarallo, Frank 100 100 0 0.00% Ciarallo, John 100 100 0 0.00% Ciarallo, Rose 100 100 0 0.00% Collossus 2, Ltd. (5) 2,250,000 2,000,000 250,000 0.50% DeMarco-Formusa Sue 100 100 0 0.00% Dewji, Noorzehra 10,000 10,000 0 0.00% Dolfonso, Danny 100 100 0 0.00% Edri, Jacob 100 100 0 0.00% Edri, Roni 100 100 0 0.00% Elnekave, Isaac 4,000 4,000 0 0.00% Elnekave, Ruth 5,000 5,000 0 0.00% Ender, Blair 100 100 0 0.00% Ender, Jordan 100 100 0 0.00% Ender, Ryan 100 100 0 0.00% Ender, Sue-Ellen 100 100 0 0.00% Farnden, Elain 100 100 0 0.00% Farnden, Fred 14,666,667 750,000 13,916,667 27.75% Farnden, Michael 100 100 0 0.00% Farnden, Stephen 100 100 0 0.00% Farnden, Terri 100 100 0 0.00% Foodfest International 2000, Inc. (6) 50,000 50,000 0 0.00% Formusa, Joe 100 100 0 0.00% Four Winds Food Corp. (7) 2,500,000 2,500,000 0 0.00% Gewirtz, Jonah 5,000 5,000 0 0.00% Ginzburg, Barbara 1,000 1,000 0 0.00% Greenberg, David 1,000 1,000 0 0.00% Greenberg, Gary 100 100 0 0.00% Grossman, Sheldon 4,950 4,950 0 0.00% Guerrera, Carmelo 5,000 5,000 0 0.00% Guido, Annette 100 100 0 0.00% Gunn, llana 100 100 0 0.00% Hutchens, Robert 1,000 1,000 0 0.00% Jacobs, Barry 200 200 0 0.00% Jacobs, Larry 100 100 0 0.00% Jacobs, Robert 100 100 0 0.00% Lastoria, Arlene 100 100 0 0.00% Leibler, Gitel 200 200 0 0.00% Leung, Anna 100 100 0 0.00% Li, Lan Ying 5,000 5,000 0 0.00% Mann, Michael 1,000 1,000 0 0.00% Mantha, Pierre 10,000 10,000 0 0.00% Maxwell Network Group, Inc.(8) 750,000 750,000 0 0.00% Menasherow, Mike 100 100 0 0.00% Menasherow, Telman 100 100 0 0.00% Raynai, Tibor 100 100 0 0.00% Ricci, Bessie 100 100 0 0.00% Rubenstein, David 10,000 10,000 0 0.00% Scauzillo, Michael 3,000 3,000 0 0.00% Semel, Moses 200 200 0 0.00% 5 Sheinkman, David 1,200 1,200 0 0.00% Silver, Marvin 5,000 5,000 0 0.00% Sogolowek-Ender, Yael 5,000 5,000 0 0.00% Spindler, Julie 200 200 0 0.00% Spindler, Martin 100 100 0 0.00% The Sasha Twin Family Trust (9) 10,666,666 550,000 10,116,666 20.17% Taurus Consulting, Inc.(10) 2,250,000 1,500,000 750,000 1.50% Upiter, Craig 100 100 0 0.00% Viele, Anthony 3,000 3,000 0 0.00% Viele, Filomena 3,000 3,000 0 0.00% Zabizewski, Ruth 200 200 0 0.00% Zuccaro, Dominic 100 100 0 0.00% (1) Based on 50,150,350 shares outstanding as of August 20, 2007 (2) Gabriela Aragon is a principal of Belmont Consulting, Inc. and has investment control over its shares of our common stock. (3) Henry Ender, our sole officer and director, is a principal of Canadian Endernational Limited and has investment control over its shares of our common stock. (4) Yael Soglowek-Ender is a principal of Canadian Triloon Corp. and has investment control over its shares of our common stock. (5) Olga Segura is a principal of Collossus 2, Ltd. and has investment control over its shares of our common stock. (6) Henry Ender, our sole officer and director, is a principal of Foodfest International 2000, Inc. and has investment control over its shares of our common stock. (7) Jose Ribaldo is a principal of Four Winds Food Corp. and has investment control over its shares of our common stock. (8) Itamar Cohen is a principal of Maxwell Network Group, Inc. and has investment control over its shares of our common stock. (9) Jeffrey and Patricia Kurtz are the trustees of The Sasha Twin Family Trust and have investment control over its shares of our common stock. (10) Gretta Vargas is a principal of Taurus Consulting, Inc. and has investment control over its shares of our common stock To our knowledge, except as set forth below, none of the selling shareholders or their beneficial owners: - has had a material relationship with us other than as a shareholder at any time within the past three years; or - has ever been our officer/director or an officer or director of our predecessors or affiliates - are broker-dealers or affiliated with broker-dealers. Mr. Henry Ender is not a broker-dealer or affiliate of a broker-dealer. The following shareholders, who purchased shares in our private placement offering, are related to Henry Ender, our sole officer and director, as noted below: 1. Canadian Triloon Corp.- Yael Soglowek-Ender, the wife of Mr. Ender, controls the company 2. Isaac Elnekave - Step-son 3. Ruth Elnekave - Step-daughter 4. Brian Ender - Son 5. Jordan Ender - Son 6. Ryan Ender - Son 7. Sue-Ellen Ender - Ex-wife 8. Yael Soglowek-Ender - Wife 9. Foodfest International 2000, Inc. - Mr. Ender has a controlling interest in the company 10. Barbara Ginzburg - Step-son’s wife PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Sales by selling security holder must be made at the fixed price of $1.00 until a market develops for the stock. There is currently no market for any of our shares, and we cannot give any assurance that the shares offered will have a market value, or that they will be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The Company expects to have the shares listed or traded within three to six months. The Company anticipates being quoted on the OTC Bulletin Board and therefore a market maker must file an application on the Company’s behalf in order to make a market for the Company’s common stock.This may take several months.Quotation on the OTC Bulletin Board will allow the Company to openly trade the stock. None of the selling shareholders have taken, or plan to take, a short position in the Company’s common stock prior to this resale registration statement’s effectiveness. The shares may be sold or distributed from time to time by the selling stockholders or by pledgees, donees or transferees of, or successors in interest to, the selling stockholders, directly to one or more purchasers (including pledgees) or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices. The distribution of the shares may be effected in one or more of the following methods: • ordinary brokers transactions, which may include long or short sales, • transactions involving cross or block trades on any securities or market where our common stock is trading, • purchases by brokers or dealers as principal and resale by such purchasers for their own accounts pursuant to this prospectus, 6 • in other ways not involving market makers or established trading markets, including direct sales to purchasers or sales effected through agents, • or any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders.The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We do not anticipate that either our shareholders or we will engage an underwriter in the selling or distribution of our shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus. We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $50,000. The selling stockholders named in this prospectus must comply with the requirements of the Securities Act and the Exchange Act in the offer and sale of the common stock. The selling stockholders and any broker-dealers who execute sales for the selling stockholders may be deemed to be an “underwriter” within the meaning of the Securities Act in connection with such sales. In particular, during such times as the selling stockholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable laws and may among other things: 1. Not engage in any stabilization activities in connection with our common stock; 2. Furnish each broker or dealer through which common stock may be offered, such copies of this prospectus from time to time, as may be required by such broker or dealer, and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities permitted under the Exchange Act. Any commissions received by broker-dealers and any profit on the resale of shares sold by them while acting as principals might be deemed to be underwriting discounts or commissions under the Securities Act. Regulation M We have informed the Selling Shareholders that Regulation M promulgated under the Securities Exchange Act of 1934 may be applicable to them with respect to any purchase or sale of our common stock. In general, Rule 102 under Regulation M prohibits any person connected with a distribution of our common stock from directly or indirectly bidding for, or purchasing for any account in which it has a beneficial interest, any of the Shares or any right to purchase the Shares, for a period of one business day before and after completion of its participation in the distribution. During any distribution period, Regulation M prohibits the Selling Shareholders and any other persons engaged in the distribution from engaging in any stabilizing bid or purchasing our common stock except for the purpose of preventing or retarding a decline in the open market price of the common stock. None of these persons may effect any stabilizing transaction to facilitate any offering at the market. As the Selling Shareholders will be offering and selling our common stock at the market, Regulation M will prohibit them from effecting any stabilizing transaction in contravention of Regulation M with respect to the shares. We also have advised the Selling Shareholders that they should be aware that the anti-manipulation provisions of Regulation M under the Exchange Act will apply to purchases and sales of shares of common stock by the Selling Shareholders, and that there are restrictions on market-making activities by persons engaged in the distribution of the shares. Under Regulation M, the Selling Shareholders or their agents may not bid for, purchase, or attempt to induce any person to bid for or purchase, shares of our common stock while such Selling Shareholders are distributing shares covered by this prospectus. Regulation M may prohibit the Selling Shareholders from covering short sales by purchasing shares while the distribution is taking place, despite any contractual rights to do so under the Agreement. We have advised the Selling Shareholders that they should consult with their own legal counsel to ensure compliance with Regulation M. 7 LEGAL PROCEEDINGS There are no legal proceedings pending or threatened legal actions against us. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The sole director and executive officer of the Company is: Name Age Position Date Appointed Henry Ender 56 President, Chief Executive Officer, Chief Financial Officer September 20, 2006 Set forth below is a brief description of the background and business experience of our sole executive officer and director for the past five years: HENRY ENDER. Henry Ender was appointed as our President, CEO, and CFO on September 20, 2006. Mr. Ender co-founded Foodfest International 2000, Inc.in 1977. During the past five years Henry has been involved in the day-to-day operations of Foodfest.
